Case 2:19-cv-06323-RGK-DFM Document 25 Filed 07/17/20 Page 1 of 1 Page ID #:1531




                         UNITED STATES DISTRICT COURT
                    CENTRAL DISTRICT OF CALIFORNIA
                              WESTERN DIVISION



   CHRISTINA B.,                             Case No. CV 19-06323-RGK (DFM)

            Plaintiff,                       AMENDED JUDGMENT

               v.

   ANDREW M. SAUL, Commissioner
   of Social Security,

            Defendant.



        Pursuant to the Court’s Amended Order Accepting the Report and
  Recommendation of United States Magistrate Judge,
        IT IS HEREBY ADJUDGED that the decision of the Commissioner of
  Social Security is affirmed and this action is dismissed with prejudice.



   Date: July 17, 2020                        ___________________________
                                              R. GARY KLAUSNER
                                              United States District Judge
